Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered April 24, 2015, convicting defendant upon his plea of guilty of the crime of attempted criminal sale of a controlled substance in the third degree.
Defendant pleaded guilty to attempted criminal sale of a controlled substance in the third degree in satisfaction of an eight-count indictment and other pending charges. In accordance with the terms of the plea agreement, he was sentenced, as a second felony offender, to four years in prison and three years of postrelease supervision. Defendant now appeals.
Defendant’s sole contention is that the sentence is harsh and excessive. We disagree. Defendant committed a prior violent felony, consented to the sentence as part of his plea agreement and received only six months more time in prison than the statutory minimum (see Penal Law §§ 60.04 [5]; 70.70 [4] [b] [ii]). As such, we find no extraordinary circumstances nor any abuse of discretion warranting a reduction of the sentence in the interest of justice (see People v Lussier, 109 AD3d 1023, 1023 [2013]; People v Bell, 290 AD2d 729, 730 [2002]).
Peters, P.J., Garry, Egan Jr., Lynch and Clark, JJ., concur.
Ordered that the judgment is affirmed.